DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
“the stretchable direction” in line 4
"the longitudinal direction of the elastically stretchable members" in lines 7-8
“the direction intersecting with the elastically stretchable members” in lines 8-9
“the other sheet layer” in line 11
“the spunbond nonwoven fabric side” in lines 11-12

	Additionally, line 11 of the claim requires a “fluffy” surface on the spunbond nonwoven fabric side surface. The scope of the claim cannot be determined. The parameters of the term “fluffy” cannot be determined. It is also unclear what constitutes a spunbond nonwoven fabric side surface since the entire layer appears to be a spunbond nonwoven fabric it would stand to reason that both sides of the layer are the same. Correction and/or clarification are required. 
Claim 2 recites the following limitations:
"the spunbond nonwoven fabric side" in line 4 
“the direction intersecting with the elastically stretchable members” in lines 4- 5
“the air-through nonwoven fabric side” in line 6  
There is insufficient antecedent basis for these limitations in the claim.
	With reference to claim 5, the language of line 10 does not make sense. Line 10 recites “the inner member in the outer member”. Lines 4-5 recite that the inner member is attached to the outer member, so it is now unclear how the inner member is “in” the outer member.  Correction and/or clarification are required.
	Additionally, 
Claim 5 recites the following limitations:
“the frond body” in lines 5-6
“the front-back direction” in line 7
"the outside" in line 11
"“the inside” in line 12


Claim 6 recites the following limitations:
“the other nonwoven fabric” in line 4
“the stretchable direction” in lines 5-6
There is insufficient antecedent basis for these limitations in the claim.
Additionally, line 7 of the claim requires a “fluffy” surface of the air-through  nonwoven fabric. The scope of the claim cannot be determined. The parameters of the term “fluffy” cannot be determined.
Claim 7 recites the following limitations:
"the longitudinal direction of the elastically stretchable members" in lines 4- 5
"“the fluffy surface” in line 7
There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the following limitations:
" the axial direction" in lines 6-7
"“the circumferential direction of the hot melt adhesive” in lines 13 and 15-16
There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the stretchable direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the stretchable direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

“the frond body” in lines 4-5
“the front-back direction” line 6
"the outside" in line 11
"“the inside” in line 12
There is insufficient antecedent basis for these limitations in the claim.
 Additionally, with reference to claim 13, the language of line 9 does not make sense. Line 9 recites “the inner member in the outer member”. Lines 3-4 recite that the inner member is attached to the outer member, so it is now unclear how the inner member is “in” the outer member.  Correction and/or clarification are required.
With reference to claim 14, the language of line 9 does not make sense. Line 9 recites “the inner member in the outer member”. Lines 3-4 recite that the inner member is attached to the outer member, so it is now unclear how the inner member is “in” the outer member.  Correction and/or clarification are required.
	Additionally, 
Claim 14 recites the following limitations:
“the frond body” in lines 4-5
“the front-back direction” in line 6
"the outside" in line 10
"“the inside” in line 11
There is insufficient antecedent basis for these limitations in the claim.
With reference to claim 15, the language of line 9 does not make sense. Line 9 recites “the inner member in the outer member”. Lines 3-4 recite that the inner member 
	Additionally, 
Claim 15 recites the following limitations:
“the frond body” in lines 4-5
“the front-back direction” in line 6
"the outside" in line 10
"“the inside” in line 11
There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the following limitations:
" the axial direction" in lines 6-7
"“the circumferential direction of the hot melt adhesive” in lines 13 and 14-15
There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the following limitations:
" the axial direction" in lines 6-7
"“the circumferential direction of the hot melt adhesive” in lines 13 and 14-15
There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the following limitations:
" the axial direction" in lines 6-7
"“the circumferential direction of the hot melt adhesive” in lines 13 and 14-15



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2014/156949 (as translated by corresponding PGPUB US 2016/0067115, hereinafter “Ishikawa”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
With reference to claim 1, Ishikawa discloses a stretchable structure of an absorbent article [0001], comprising: 
a first sheet layer (12S) made of a nonwoven fabric [0117]; 
a second sheet layer (12H) made of a nonwoven fabric [0117] and opposed to one side of the first sheet layer (figure 12d); and a plurality of elastically stretchable members (15) provided along a stretchable direction (i.e., width direction) in intervals from each other between the first and second layer as shown in figures 2, 6(a) and 6(d). 
Ishikawa also discloses that the first sheet layer and the second sheet layer have sheet bonded portions bonded via a hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) and continuously elongated in the direction intersecting with the elastically stretchable members as set forth in [0053].
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117] and seeks to provide the article with a “fluffy” feel as set forth in [0005].

With reference to claims 3 and 8, see [0124].
As to claims 4 and 12, see [0116].
With reference to claims 5 and 14-15, Ishikawa discloses a stretchable structure of an absorbent article wherein the absorbent article is an underpants-type disposable diaper, in which an outer member disposed in a front body and a back body and an inner member attached to the outer member and including an absorber are provided [0002], both side edges of the outer member of the frond body and both side edges of the outer member of the back body are bonded to each other, a range corresponding in the front-back direction to the bonded side edges is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed as shown in figure 8.
Ishikawa provides a stretchable member at least both sides in the width direction of the inner member such that the elastically stretchable members extend along the width direction as shown in at least figures 1 and 3. 
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117] and seeks to provide the article with a “fluffy” feel as set forth in [0005].

With respect to having on fabric on the outside and one fabric on the inside, Ishikawa continues to meet the limitations as claimed because Ishikawa discloses that either of the first and second sheet layers maybe be made of a spunbond nonwoven fabric or an air-through nonwoven fabric as set forth in [0107]. 
Further, “the inside” and/or “the outside” may be applicable to either layer depending upon the angle from which the article being viewed.
With reference to claim 6, Ishikawa discloses a method of manufacturing a stretchable structure of an absorbent article [0001], comprising: 
using a first and/or second sheet layers made of either a spunbond nonwoven fabric or an air-through nonwoven fabric as set forth in [0107].
sandwiching a plurality of elongated elastically stretchable members (15) provided along the stretchable direction at intervals from each other between the first sheet layer (12S) and the second sheet layer (12H) where the layers face each other as shown in figures 2, 6(a) and 6(d). 
Ishikawa also forms sheet bonded portions by bonding the first and second sheet layers via hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seth et al. (US 2009/0047855) discloses analogous prior art directed to stretchable elastic nonwoven laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781